 



Exhibit 10.2

GLENCORE Ltd.

August 1, 2004

Jack Gates
Century Aluminum Company
2511 Garden Road
Monterey, CA 93940

Dear Jack:

We are pleased to present the following revised offer with validity until
August 2, 2004:

     
Quantity:
  174’150 MT +/-5% of alumina to be supplied CIF Grundartangi per annum and
90’000 MT +/-5% of aluminum to be returned FOB stowed Grundartangi per annum.
Conversion ratio of 1.935 MT of alumina per MT of aluminum to apply throughout
the life of contract.
 
   
Duration:
  10 years with the start date to match the commissioning of Line 2 at Nordural,
but no earlier than July 2006.
 
   
Alumina:
  Acceptable origins to include Aughinish, eurAllumina, San Ciprian, Alunorte,
Bauxilum, Suriname, and any Jamaican in Glencore’s option.
 
   
Tolling Charge:
  * % of the LME plus Metal Premium except for the first 90’000 MT of aluminum
in which case the tolling charge shall be 71% of the LME plus Metal Premium.
 
   
Metal Premium:
  a) If duty is in place:

  Metal Premium = * % of the LME

  b) If the duty is removed or reduced:

  Metal Premium = A or B, whichever is higher.

  *

  *

  *

  *

  *

  *
 
   
LME:
  The official London Metal Exchange High Grade cash settlement quotation in US
dollars averaged over the quotational period (QP).
 
   
QP:
  Month prior month of delivery.

Three Stamford Plaza • 301 Tresser Boulevard • Stamford, CT 06901-3244 • U.S.A.
Telephone (203) 328-4900 • Telefax (203) 328-3177 • Telex 6819406

 



--------------------------------------------------------------------------------



 



     
GLENCORE
  Page 2

     
Aluminum:
  Standard ingots with piece weight between 12-26 kgs each, strapped in bundles.
A maximum of 10% is allowed as sow with maximum piece weight of 750 kgs each.
 
   
Quality:
  Primary unalloyed aluminium, 99.7 percent aluminium minimum, FE 0.20 percent
maximum, SI 0.10 percent maximum, according to P1020 specifications.
 
   
Payment Terms:
  The tolling charge shall be paid within 5 days after receipt of weekly
invoice.

We look forward to your favorable response to the above offer. Please don’t
hesitate to contact me at (203) 328-2468 should you wish to discuss any aspect
of this offer.

Regards,

/s/ Matt Lucke

ACCEPTED as of this 1st day of August 2004

CENTURY ALUMINUM COMPANY

     
By:
  /s/ Gerald J. Kitchen

 

--------------------------------------------------------------------------------

 

  Gerald J. Kitchen

  Executive Vice President, General Counsel

  and Chief Administrative Officer



*   Confidential information has been omitted from this exhibit pursuant to a
request for confidential treatment and filed separately with the Securities and
Exchange Commission

 